Citation Nr: 1034342	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for bilateral hearing loss, and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for tinnitus, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1952 to October 
1954.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 RO decision, which denied petitions 
to reopen claims for service connection for bilateral hearing 
loss and tinnitus.  The RO reopened and denied the claims on the 
merits in a September 2009 Statement of the Case.

Regardless of the RO's decision to reopen the bilateral hearing 
loss and tinnitus claims, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the claimant's previously 
and finally denied claims).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2008 Board decision, of which the appellant was 
notified in June 2008, denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

2.  Additional evidence received since the June 2008 Board 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claims for service 
connection for bilateral hearing loss and tinnitus.

3.  The evidence relating the appellant's bilateral hearing loss 
disability to inservice noise exposure during training is at 
least in equipoise.  

4.  The evidence relating the appellant's tinnitus disability to 
inservice noise exposure during training is at least in 
equipoise.  


CONCLUSIONS OF LAW

1.  The June 2008 Board decision, denying the claims of service 
connection for bilateral hearing loss and tinnitus, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the claims 
of entitlement to service connection for bilateral hearing loss 
and tinnitus; the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The appellant's bilateral hearing loss was incurred in by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309, 3.385 
(2009).

4.  The appellant's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The Board has reopened and granted the claims for service 
connection, as discussed below.  As such, the Board finds that 
any error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009); 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

The appellant brought previous claims for bilateral hearing loss 
and tinnitus which were denied by the RO in April 2005.  The 
appellant appealed to the Board, which denied the claims in a 
June 2008 decision.  The appellant was notified of the decision 
in June 2008 and provided notice of his procedural and appellate 
rights.  The appellant did not appeal to the U.S. Court of 
Appeals for Veterans Claims.  The June 2008 decision is final.  
38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The June 2008 Board decision found that the preponderance of the 
evidence was against a finding that the appellant's bilateral 
hearing loss and tinnitus were related to inservice noise 
exposure from artillery, M-1s, and machine guns during training.  
The appellant has submitted a March 2009 medical opinion from the 
Hearing Health Care Center.  This opinion concludes that the 
appellant's bilateral hearing loss and tinnitus are related to 
his inservice noise exposure.  This opinion is new to the claims 
file and relates to the reason for the June 2008 denial.  

The Board finds that new and material evidence has been received.  
The claims for service connection for bilateral hearing loss and 
tinnitus are reopened.  See 38 C.F.R. § 3.156. 

III. Service Connection

As stated, the appellant contends that he has bilateral hearing 
loss and tinnitus related to inservice noise exposure from 
artillery, M-1s, and machine guns during training.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.  

As mentioned, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

On the authorized VA audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
50
60
90
LEFT
40
40
50
55
80

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 92 percent in the left ear.  As 
the auditory threshold reached a level of 40 decibels or greater 
for all of the frequencies for both ears, the criteria for 
hearing loss as described under 38 C.F.R. § 3.385 were met 
bilaterally.  The evidence establishes a current disability of 
bilateral hearing loss.  

The appellant alleges that he has bilateral hearing loss and 
tinnitus as the result of his active duty service.  See Claim, 
February 2005.  Specifically, he contends that he was exposed to 
machine gun, M-1 rifle, and explosive noise during basic 
training.  Id.  The claims folder contains a Formal Finding on 
the Unavailability of Service Records.  A March 2005 search for 
the appellant's service records indicated that they were 
destroyed in a fire.  

At the April 2005 VA examination, the veteran reported difficulty 
hearing and constant tinnitus in both ears.  He claimed that he 
first noticed hearing difficulty and ringing in his ears while in 
basic training.  He stated that he was exposed to machine gun, 
artillery, and M-1 rifle noise for 8 weeks during basic training.  
Hearing protection was not available at this time.  The appellant 
denied any noise exposure for the remainder of his military 
service.  He was exposed to slight occupational noise post-
service while working in a stockroom for 15 years.  He denied any 
civilian recreational noise exposure.  After interviewing and 
examining the veteran, the audiologist concluded that it is not 
as least as likely as not that the appellant's hearing loss and 
tinnitus are due to military noise exposure due to the limited 
amount of military noise exposure reported by the appellant.

The claims folder also contains an October 2005 letter and 
audiogram from a private physician.  See Midwest Centre letter, 
October 2005.  In this letter, the physician noted that the 
appellant was around machine gun fire and M1 rifle fire during 
the Korean Conflict.  The physician also noted that the appellant 
did not report a history of having a job involving loud noise 
exposure post-service, nor did he report that he is a sporting 
user of guns or had any other significant noise exposure.  
Finally, upon noting that the October 2005 audiogram revealed 
significant mid and high frequency sensorineural hearing loss 
with good speech discrimination, he concluded that the most 
likely cause of the appellant's high frequency hearing loss is 
gunfire-induced sensorineural hearing loss while in the military.  
He went on to state that there is no other compatible history for 
the hearing loss being of any other cause.

The appellant has also submitted a March 2009 medical opinion 
from the Hearing Health Care Center.  The appellant underwent an 
audiological evaluation.  The appellant's DD 214 and the April 
2005 and October 2005 reports were provided for review.  The 
appellant reported a similar history of noise exposure during 
service, without significant noise exposure either occupationally 
or recreationally after service.  The examiner concluded that the 
appellant's bilateral hearing loss and tinnitus were more likely 
than not related to his inservice noise exposure.  

The Board has considered that the appellant has reported his 
hearing loss and ringing in his ears had their actual onset 
during service, and the Board is aware that he is competent to 
describe such symptoms.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  The record reflects that he described such onset 
consistently to all three examiners, and there is no reason to 
doubt his credibility in that regard.  Thus, the Board accepts 
that he sincerely believes that these disabilities had their 
onset in service.

The VA examination opinion and the March 2009 audiology opinion 
considered the appellant's lay report as to the onset of his 
symptoms in light of other facts, including the history of post-
service noise exposure and the limited duration of the exposure 
that occurred in service.  The VA examination opinion and the 
March 2009 opinion recognize that the appellant's primary duty 
assignment during service was as a teletype operator working in 
an office setting.  Both were aware of the fifty year gap between 
service and his present claims.  In light of contrary conclusions 
based on similar factual predicates, the Board finds that the 
evidence relating the appellant's bilateral hearing loss and 
tinnitus to inservice noise exposure during training is in 
equipoise.  Service connection is warranted for bilateral hearing 
loss and tinnitus.  The Board resolves doubt in favor of the 
appellant, applying the benefit-of-the-doubt rule; and the claims 
must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted.

The petition to reopen the claim for service connection for 
tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is 
granted. 

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


